OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787
                                                               &W*.
                              USINES&;
               STATE OF TEX&S^
               PEMALTY FOJ&v^
12/19/2014     irirSHWUG USEd* "v ^-^I^SSffif*25 uuuooo»ioo                DEC 23 2014
SM!TH, KENNETH EARL ife ife&PPp m£DmM"v&R^I'fl-OI
On this day, the application forkl 1?Q7 Writof Mabeas .Corpus has been received
and presented to the Court.    (Vf^i
                                J\\'^«'«rV»J^AAJi                       Abel Acosta, Clerk


                                                                           UTF